DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending as filed on 10/25/19. 

Election/Restrictions
Applicant's election with traverse of Group I (claim 1) in the reply filed on 9/8/2021 is acknowledged.  The traversal is on the ground(s) that the finding of lack of unity is premature because a full search of prior art has not been conducted.  This is not found persuasive because Applicant has not explained why a “full search” of the prior art must be complete in order to establish lack of unity. The requirement is still deemed proper and is therefore made final. 
Claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al (WO 2015/053312; English language equivalent US 2016/0297995 cited herein).
Oka ‘995 discloses norbornane-2-spiro-α-cyclopentanone-α′-spiro-2″-norbornane-5,5″,6,6″-tetracarboxylic dianhydride (CpODA), which includes six types of stereoisomers [0053]. Oka ‘995 shows the structure of each of the stereoisomers in [0053], including 

    PNG
    media_image1.png
    159
    276
    media_image1.png
    Greyscale
(i.e., the trans-exo-endo stereoisomer). 
Oka ‘995 teaches that synthesis of CpODA results in CpODA which comprises several types of stereoisomers [0084], and teaches that the dianhydride may be subjected to purification to isolate each one of the stereoisomers [0086]. 
In light of Oka ‘995’s disclosure in [0086], it would have been obvious to the person having ordinary skill in the art to have purified CpODA in order to isolate each one of the six stereoisomers of the dianhydride, including isolation of the trans-exo-endo stereoisomer.
An isolated amount of CpODA trans-exo-endo isomer, as suggested by Oka ‘995, meets claim 1, as it is a dianhydride represented by instant formula (1). Furthermore, CpODA-trans-exo-endo has a structure according to instant stereoisomer (A) represented by instant formula (2). Therefore, in isolated CpODA trans-exo-endo, the ratio of the summed amount of stereoisomers according to instant formulas (2) and (3) [not present] relative to a total amount of stereoisomers encompassed by instant . 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al (US 2015/0307662).
Oka ‘662 discloses polyimide prepared using an alicyclic tetracarboxylic dianhydride as the tetracarboxylic acid component [0019; 0169]. In particular, Oka ‘662 discloses a polyimide precursor A-2, comprising 30 mol% or more of repeating units of a formula 3 derived from cis-endo-endo-norbornane-2-spiro-α-cyclopentanone-α′-spiro-2″-norbornane-5,5″,6,6″-tetracarboxylic acid (CpODA-cis-endo-endo) [0095-96]. 
Oka ‘662 discloses that A-2 may comprise other repeating units other than the formula 3 [0114], and teaches that five types of stereoisomers of CpODA other than cis-endo-endo may also be used to provide the other repeating unit [0115]. 
Oka ‘662 teaches that CpODA may be synthesized by a known method [0154], and teaches purification to isolate each one of the stereoisomers [0155]. Oka ‘662 teaches that when the tetracarboxylic acid component of the polyimide precursor comprises isomers, each one of the isomers may be isolated and used for polymerization, or a mixture of isomers may be used for the polymerization [0157]. 
In light of Oka ‘662’s teaching to do so in [0115], the person having ordinary skill in the art would have been motivated to prepare Oka ‘662’s polyimide precursor A-2 using a dianhydride component comprising cis-endo-endo CpODA in any amount within 
Such a mixture, as suggested by Oka ‘662, meets claim 1, as the CpODA-trans-exo-endo stereoisomer has a structure according to instant stereoisomer (A) represented by instant formula (2). In a mixture as described above of CpODA-cis-endo-endo and CpODA trans-exo-endo, as suggested by Oka ‘662, the ratio of the summed amount of stereoisomers according to instant formulas (2) [the trans-exo-endo] and (3) [not present] relative to a total amount of stereoisomers encompassed by instant formula (1) is 50-70 mole % (i.e., within the presently claimed range of 50% by mole or more), and, a content ratio of the stereoisomer (A) according to instant formula (2) relative to the total amount of the stereoisomers is 50-70 mol% (i.e., within the presently claimed range of 30% by mole or more). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.